Citation Nr: 1713986	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  09-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from June 11, 2001 to February 15, 2002. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) prior to February 16, 2002.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970, with service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2013, the Board remanded the issues of entitlement to a higher initial rating in excess of 50 percent for PTSD from June 11, 2001 to February 15, 2002 and entitlement to TDIU prior to February 16, 2002.  These issues have been returned to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  


FINDINGS OF FACT

1.  From June 11, 2001 to February 15, 2002, the Veteran's PTSD has not been productive of total occupational and social impairment, but rather the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, and mood due to such symptoms as poor concentration, impaired impulse control, and difficulty in adapting to stressful circumstances.  

2.  The Veteran was employed on a full-time basis until February 15, 2002. 


CONCLUSIONS OF LAW

1.  From June 11, 2001 to February 15, 2002, the criteria for a rating of 70 percent for PTSD, but not higher, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU prior to February 16, 2002 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating Claim for PTSD

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

By way of background, the Veteran is currently assigned a 50 percent rating for PTSD from June 11, 2001 and a 100 percent rating from February 16, 2002.  

A letter from the Veteran's manager, dated February 15, 2002, reveals that his work performance has decreased and that he has an argumentative attitude.  He easily loses his control and he gets hostile and combative.  He is also forgetful.  

VA treatment records reveal that the Veteran attended a PTSD domiciliary program from October 2001 to November 2001 and that he experiences transient homicidal thoughts.  He was assigned a GAF score of 45 to 50.  VA treatment records from November 2001 describe the Veteran's need for social isolation and states that he has poor concentration and difficulty controlling his anger.  VA treatment records from January 2002 describe the Veteran's PTSD as "severe," with poor concentration, some difficulty completing coherent sentences, and difficulty with moderately stressful relationships in situations at work and with interpersonal relationships.  

The Veteran reported that his last day of full-time employment was on February 15, 2002.  See VA Form 21-8940.  

In light of the evidence of record, the Board finds that a 70 percent rating prior to February 16, 2002 is warranted.  During the time period of June 11, 2001 to February 15, 2002, the Veteran's PTSD is described as "severe" by his medical providers and his GAF score denotes serious symptoms.  Moreover, the medical records reveal that he experiences poor concentration, social isolation, decreased impulse control, and difficulty adapting to stressful circumstances.  In light of this medical evidence, the Board finds that a 70 percent rating is warranted from June 11, 2001 to February 15, 2002.  

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD is representative of total occupational and social impairment.  Significantly,  the Veteran reports that his last day of full-time employment was on February 15, 2002.  Given that the Veteran was employed on a full-time basis for a period prior to February 16, 2002, the Board finds that a 100 percent rating is not warranted prior to February 15, 2002.  In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a 100 percent rating, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).       

The Board need not address whether referral for extraschedular consideration is warranted, as that issue has not been reasonably raised by the Veteran or the record.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).

TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

In this decision, the Board granted entitlement to a 70 percent rating for PTSD prior to February 16, 2002.  Accordingly, the Veteran meets the schedular requirement under 4.16(a) prior to February 16, 2002.  However, the Veteran reports that he was last employed on a full-time basis on February 15, 2002.  See VA Form 21-8940.  Accordingly, an award of TDIU cannot be granted prior to February 15, 2002.  38 C.F.R. § 4.16.


ORDER

From June 11, 2001 to February 15, 2002, a 70 percent rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.  
 
Entitlement to TDIU prior to February 16, 2002 is denied. 






____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


